Berkshire, J. —
I concur with the conclusion reached in the opinion of the court delivered by Mitchell, J., that the relator was duly elected one of the trustees for the insane asylum, and should be commissioned as such. But with the reasoning and argument I disagree.
When the present Constitution was adopted the old Constitution was abrogated and all governmental power not granted by the new Constitution rested with the people. The Constitution divides the State government into three departments, the legislative, executive and judicial. I quote a part of section 1, article 3: “ No person charged with ofii*412cial duties under one of these departments shall exercise any of the functions of another, except as in this Constitution expressly provided.” Whatever power the Legislature possesses it derives by grant in the Constitution, and like the other departments is limited to the exercise of the power granted.
The word “ expressly,” as used in the foregoing article of the Constitution, is defined by Webster as follows : “ In an express, direct or pointed manner; in direct terms; plainly.” The word “ express” is defined : “ Directly stated; not implied or left to inference; distinctly and pointedly given; made unambiguous by special intention; clear, plain.” Legislative power is the power to enact laws and matters incidentally connected therewith. This, I believe, is the accepted definition.
The power to appoint to office is an executive power or function, and is lodged with the executive (which includes the administrative) department of the government, except where the organic law expressly provides otherwise. The Legislature may create offices, but has no power to appoint officers, except such as relate to the exercise of its legislative functions or power, unless the power so to do is conferred expressly by the Constitution, and then it must be exercised within the letter of the constitutional provision. Nothing can be taken by implication.
There is some appointing power given to the Legislature in our Constitution other than that which relates to the exercise of its legislative power. This grant of power will be found in section 1 of article 15, which reads: “All officers whose appointments are not otherwise provided for in this Constitution shall be chosen in such manner as now is, or hereafter may be, provided for by law.” There were certain offices in existence when the present Constitution was adopted that were continued, and no provision is made in the Constitution for the election or appointment of the officers to fill those offices.
*413At that time the General Assembly claimed and exercised the appointing power as to certain of those officers. The words “ now is ” in the constitutional provision above, continued the power in the legislative department to appoint those officers, but gave to it no power to appoint others. It gave to the General Assembly no power to create an office and name the incumbent. The officers which the Legislature is given the power to appoint are a class of State officers. No other construction can be given to section 18, article 5, of the Constitution, which reads : “ When, during a recess of the General Assembly, a vacancy shall happen in any office, the appointment to which is vested in the General Assembly; or when, at any time, a vacancy shall have occurred in any other State office, or in the office of judge of any court, the Governor shall fill such vacancy by appointment, which shall expire when a successor shall have been elected and qualified.”
The antecedent to which the words “any other State office ” relate, is an office “ the appointment to which is vested in the General Assembly.” Whatever of the offices now in ■existence, which were in existence when the Constitution was adopted, to which the Legislature appointed the incumbents, section 1, article 15, supra, continued the appointing power in the Legislature, and so with the other governmental departments, except so far as has otherwise been provided by law. The Legislature may provide by law for the appointment of all officers not provided for in the Constitution, but the appointing power must be lodged somewhere within the executive department of the government.
The only offices now in existence that existed when the Constitution was adopted, to which the General Assembly exercised the power of appointing the incumbents, are, so far as I have been able to ascertain, the State librarian, warden of the State’s prison at Jeffersonville — State prison south — and the trustees of the insane asylum. There may be others ; if so, I have overlooked them. E. S. 1843, p. *414101; Local Laws, 1845, p. 35; Acts of 1847, p. 99 ; Acts of 1848, p. 83.
Filed April 20, 1889.
The trustees of the blind asylum and of the deaf and dumb asylum were appointed by the Governor. Acts of 1845, p. 56; Acts of 1846, p. 19; Acts of 1847, p. 41.
Practical construction is of very little consequence where it is exercised in violation of the plain provisions of the Constitution.
There is one other question — the authentication of the law by virtue of which the relator claims to be a trustee of the insane asylum. My opinion is, that when a bill passes both houses of the General Assembly by the requisite constitutional majority, is properly signed by the presiding officers, is transmitted to the Governor, and he refuses to sign it, but returns the same with objections to the house where it originated, and the objections are entered at large on its journals, and the bill again passes that house by the requisite constitutional majority, and is transmitted to the other house, together with the Governor’s objections, and passes that house by a constitutional majority, it then becomes a law. The Constitution so provides. My opinion is, that in case of a returned bill the journals are proper evidence of its final passage and validity as a law, if not conclusive evidence thereof.
Separate Opinion.